" By the, Court, Cardozo, J.
This case differs, essentially, from that of Johnson v. The People, (4 Benio, 364,) relied on by the prisoners. In that case there was no proof of the existence of the banks, which were foreign ones, which it was claimed had issued the notes; nor any evidence of their genuineness. Had there been any—even that the bills had been passed as genuine—and it had been left to the jury to say, upon that, whether the banks existed, and whether the notes were genuine, it is plain that the judgment would have been sustained. Here the witness testified that the bills stolen “ were of the currency ordinarily known as greenbacks,” a term, as applied to money, well understood. I think this proof—that these particular bills were part of that currency—is some evidence, at least, of their genuineness; and when taken in conjunction with the further fact to which he testified, that they were of the denomination of one hundred dollar bills of that currency, *337there was enough evidence, also, of the value, to sustain the judgment.
[First Department, General Term,
June 6, 1870.
Respecting the exception to the charge upon the subject of character, I think it enough to reiterate, substantially, what I said upon thq motion for a stay of proceedings. The charge of the recorder should all be taken together, and I think could not have misled the jury. The recorder, in accordance with the request of the prisoners’ counsel, and in the language of the request, charged “ that good eharácter is a fact to be considered by the jury, like every other fact in the case, no matter what the other testimony in the case may be.” A fair examination of the charge shows that the recorder only meant to tell the jury that good character should not shield the prisoners, if from all the testimony—which of course included that upon the subject of character—the jury believed them to be guilty. That the jury were to consider all the evidence, is repeated by the recorder in several forms. He said to the jury, “ where you have a well reasoned doubt arising out of all the testimony,” good character should protect the prisoners, and should ensure their acquittal in this case, if the jury “ have any such doubt arising out of the whole testimony.”
Upon the whole, I think the judgment should be affirmed.
Judgment affirmed.
Ingraham, P. J., and. Cardozo and Geo. G. Barnard, Justices.]